Citation Nr: 0812761	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date for an award of a 40 
percent evaluation for retinitis pigmentosa, prior to 
September 24, 1965.

2.  Entitlement to an effective date for an award of special 
monthly compensation on account of blindness in one eye with 
5/200 visual acuity or less, and blindness in the other eye 
having only light perception, prior to October 25, 1977.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that assigned a 40 percent evaluation 
for retinitis pigmentosa effective September 24, 1965.  In 
addition, the RO assigned an effective date of October 25, 
1977 for an award of special monthly compensation on account 
of blindness of one eye with 5/200 visual acuity or less, and 
blindness of the other eye having only light perception.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has a rather complex procedural history.  In 
February 1993, a hearing officer granted service connection 
for retinitis pigmentosa.  An April 1993 rating decision 
assigned a 100 percent evaluation for it, effective March 1, 
1990.  Based on guidance provided in a June 1991 memorandum 
from the Director, Compensation and Pension Service of the 
VA, the RO, in a rating decision later that month, assigned a 
100 percent evaluation for retinitis pigmentosa, effective 
March 5, 1985.  This was also the effective date for an award 
of special monthly compensation on account of blindness in 
one eye with 5/200 visual acuity or less and blindness in the 
other eye having only light perception.

The veteran disagreed with the effective date assigned for 
the grant of service connection for retinitis pigmentosa.  He 
ultimately appealed to the Board of Veterans' Appeals (Board) 
which, in an April 1997 decision, denied the claim.  He then 
filed a timely appeal with the United States Court of Appeals 
for Veterans Claims (Court), which, in an Order dated May 14, 
1998, vacated the Board's determination.  By decisions dated 
in November 1998 and June 2001, the Board remanded the 
veteran's claim.  

A February 2004 Board decision concluded that the proper 
effective date for the award of service connection for 
retinitis pigmentosa was October 27, 1977.  An April 2004 
rating decision implemented this decision and assigned a 10 
percent rating for retinitis pigmentosa effective October 27, 
1977, and a 100 percent evaluation, effective November 23, 
1984.  The veteran continued to disagree with the effective 
date of the award.  In a stipulated agreement dated November 
2004, the VA and the veteran agreed that an effective date of 
February 18, 1947 would be assigned for the grant of service 
connection for retinitis pigmentosa, but that no such 
agreement was reached as to the appropriate disability rating 
that would be assigned.  The veteran's appeal to the Court 
was terminated in a November 2004 Order.  

By rating action dated in November 2004, the RO assigned a 10 
percent evaluation for retinitis pigmentosa effective 
February 18, 1947; a 20 percent evaluation, effective 
November 1, 1951; a 40 percent evaluation, effective 
September 24, 1965; a 50 percent evaluation effective May 6, 
1968; and a 100 percent evaluation, effective October 25, 
1977.  The effective date of the award of special monthly 
compensation on account of blindness in one eye with 5/200 
visual acuity or less, and blindness in the other eye having 
only light perception was revised to October 25, 1977.  

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for an earlier effective date for an award of a 40 
percent evaluation for retinitis pigmentosa, or for special 
monthly compensation on account of blindness in one eye with 
5/200 visual acuity or less, and blindness in the other eye 
having only light perception.  The Board notes that the RO 
has not furnished the veteran the appropriate notice for this 
claim.

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA notice 
letter as to the claim for an earlier 
effective date for a 40 percent evaluation 
for retinitis pigmentosa, or for an 
earlier effective date for special monthly 
compensation on account of blindness in 
one eye with 5/200 visual acuity or less, 
and blindness in the other eye having only 
light perception, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  The 
letter should also advise the veteran that 
an effective date for the award of 
benefits will be assigned if the claim is 
granted, in accordance with Dingess.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



